DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 9.


Allowable Subject Matter

Claims 1-2, 4-8, 10-16, and 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes  a position in a thickness direction of the first board being between two ends of the capacitor in the thickness direction, the capacitor having a curved surface on at least a part of an outer shape of the capacitor, and the thermal-conductive sheet having a thermal-conductive curved surface, the thermal-conductive curved surface having a same shape as that of the curved surface of the capacitor, the thermal-conductive sheet being attached to the capacitor in a state in which the thermal-conductive curved surface is bent along the curved surface of the capacitor, and wherein the thermal-conductive sheet is between the capacitor and the first and second surfaces.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 2, 4-8, 10-14, 18-19, and 21, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a heat generating component and a capacitor mounted on the opposite sides of a single board, and a thermal-conductive sheet provided to extend over the heat generating component and the capacitor, the thermal-conductive sheet having a first sheet surface and a second sheet surface, the first sheet surface being in contact with the heat generating component and the capacitor.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 15, this claim is also deemed allowable.	
	
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that includes a position in a thickness direction of the first board being between two ends of the capacitor in the thickness direction, the capacitor having a curved surface on at least a part of an outer shape of the capacitor, and the thermal-conductive sheet having a thermal-conductive curved surface, the thermal-conductive curved surface having a same shape as that of the curved surface of the capacitor, the thermal-conductive sheet being attached to the capacitor in a state in which the thermal-conductive curved surface is bent along the curved surface of the capacitor, and wherein the thermal-conductive sheet is between the capacitor and the first and second surfaces.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 22, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 20, this claim is also deemed allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841